NO.
12-07-00170-CR
NO. 12-07-00171-CR
NO. 12-07-00172-CR
NO. 12-07-00173-CR
NO. 12-07-00174-CR
NO. 12-07-00175-CR
NO. 12-07-00176-CR
NO. 12-07-00177-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
EDWIN ALEXANDER
PORTILLO,          §          APPEAL FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER CURIAM
            Edwin
Alexander Portillo appeals three convictions for aggravated robbery and five
convictions for burglary of a habitation. 
He entered open pleas of guilty in each case.  The trial court found him guilty in each case
and sentenced him to life imprisonment for each aggravated robbery case and
twenty years of imprisonment for each burglary of a habitation case.  All sentences are to run concurrently.  The trial court found that a deadly weapon
was used in the aggravated robberies. 
Appellant’s counsel filed a brief in compliance with Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Thereafter, Appellant filed a pro se
brief.  We affirm the trial court’s
judgments.




 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate records and is of the
opinion that the records reflect no reversible error and that there is no error
upon which an appeal can be predicated in any of the eight cases.  He further relates that he is well acquainted
with the facts in these cases.  In
compliance with Anders, Gainous, and High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978), Appellant’s brief
presents a chronological summation of the procedural history of the cases, and
further states that Appellant’s counsel is unable to raise any arguable issues
for appeal.  
            Thereafter,
Appellant filed a pro se brief in which he raised issues concerning the severity
of the sentences, ineffective assistance of counsel, and the validity of guilty
pleas entered on the advice of trial counsel who he asserts was
ineffective.  We have reviewed the
records for reversible error and have found none.  See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005).
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted. 

            The
trial court’s judgments are affirmed. 
 
Opinion
delivered January 16, 2008.
Panel consisted of Worthen,
C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)